Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-20, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, comparing the itemized actual costs to corresponding ones of the itemized estimated costs and proposing a change to a particular itemized estimated cost based on a difference between the itemized actual cost and itemized estimated cost exceeding a predefined threshold.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---SYSTEM AND METHOD FOR MANAGING PRINT JOBS BY DETERMINING OPTIMAL PRINTERS AND COMPARING ITEMIZED ACTUAL AND ESTMATED COSTS---

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Okamoto (US 9950548 B2) discloses acquiring first information indicating quality of a printed material in a print job and second information indicating an evaluation of the printed material, different from the first information, in the print job, evaluating the degree of satisfaction of the printed material printed in the print job using one or more evaluation references, and determining whether change in printing conditions in the print job is necessary based on an evaluation result.

Kodmer et al (US 20170186020 A1) disclose monitoring document processing device operations, gauging corresponding cost, including monetary or environmental cost, and facilitating review of actual and projected costs associated with usage levels.

Farrell (US 5383129 A) discloses estimating cost of printing materials used to print a job on a printing apparatus. Estimated and actual costs are determined for each printing material (PM) to generate an invoice (see Figs. 10-11).

Minowa et al (US 20020165833 A1) discloses a printing company (2) managing a printed matter-issuing system (1) and plural clients (3) use terminal devices (16), while the company estimates a printing cost according to an order for printed matter (5) prepared by the printing apparatus (4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Scott A Rogers/
Primary Examiner, Art Unit 2672
27 March 2021